DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a plurality of pixels are arranged to form a pixel array comprising a luminous element array and a pixel circuit array” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As to claim 9: The newly added limitation “a plurality of pixels are arranged to form a pixel array comprising a luminous element array and a pixel circuit array, …. wherein each pixel circuit of the plurality pixel circuit array is connected to a corresponding luminous element of the plurality of luminous element array” is not described in the original disclosure. The plurality of pixels cannot form a pixel array comprising a luminous element array and a pixel circuit array and each pixel circuit of the plurality pixel circuit array (emphasis added). Therefore, the newly added limitation is considered as new matter.
As to claims 10-13: Claims 10-13 are dependent claims of claim 9. Therefore, claims 10-13 are rejected with same rationale as claim 9.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  
As to claim 9: It recites “a plurality of pixels are arranged to form a pixel array comprising a luminous element array and a pixel circuit array”. It is unclear how a pixel array comprises a luminous element array and a pixel circuit array, such that claim limitation fails to point out what is included or excluded by the claim language. This claim is an omnibus type claim.
As to claims 10-13: Claims 10-13 are dependent claims of claim 9. Therefore, claims 10-13 are rejected with same rationale as claim 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over MATSUEDA (WO 0173738 A1) in view of HUANG (CN 111243505 A) and Nam et al (US 2012/0105605 A1).
As to claim 1: Matsueda discloses a pixel array comprising a luminous element array and a pixel circuit array (Figs. 6-7, a pixel array comprising “a luminous element array 25” and “a pixel circuit array 21-23”; pg. 20-22),
wherein each pixel circuit of the pixel circuit array is connected to a corresponding luminous element of the luminance array (Fig. 7 show each pixel circuit 21, 22A, 23 of the pixel circuit array is connected to “a corresponding luminous element OEL” of the luminance array 25) includes: 
a first pixel circuit comprising a memory storing bit values of multi-bit data corresponding to image data of a single frame and a pulse width modulation (PWM) controller configured to generate a PWM signal based on the bit values and a clock signal that is output in accordance with each bit of the multi-bit data (Figs. 6-7, “a first pixel circuit 21, 23” comprising “a memory 21” storing bit values of “multi-bit data d0-d3” corresponding to image data of a single frame and “a pulse width modulation (PWM) controller 23” configured to generate a PWM signal based on the bit values d0-d3 and “a clock signal PWMCLK” that is output in accordance with each bit of the multi-bit data d0-d3; pg. 20-22); and 
a second pixel circuit configured to adjust a light-emission time and a non-light-emission time of the luminous element during a single frame in response to the PWM signal (Fig. 7, “a second pixel circuit 22A” configured to adjust a light-emission time and a non-light-emission time of the luminous element during a single frame in response to the PWM signal; pg. 20-22), wherein 
the second pixel circuit includes: 
a second transistor transmitting or blocking the driving current to the luminous element 25 according to the PWM signal (Fig. 7, “a second transistor 22A” transmitting or blocking the driving current to the luminous element 25 according to the PWM signal; pg. 20-22),
wherein the frame includes a plurality of subframes, each of the plurality of subframes includes a data-writing period and a light-emitting period (Figs. 6-8, the frame includes a plurality of subframes, each of the plurality of subframes includes a data-writing period and a light-emitting period; pg. 1, 10-13, 20-22, wherein “a column decoder 41”, “an input control circuit 42” and “a column selection switch 43” determines the frame includes a plurality of subframes, each of the plurality of subframes includes a data-writing period and a light-emitting period by the PWM controller, wherein the left side of the pixel array represents a first subframe, and the right side of the pixel array represent a second subframe and so on; pg. 20-22),
during the data-writing period of each subframe, the memory receives, from a driving unit outside the pixel, and stores a corresponding bit string from among a plurality of bit strings of n-bit data (Figs. 1, 5-6, 15 during the data-writing period of each subframe, the memory 21 receives, from “a driving unit 4, 101B” outside the pixel, and stores “a corresponding bit string d0-d3” from among a plurality of bit strings of n-bit data; pg. 10-13, 20-22, wherein the left side of the pixel array receives a first 4-bit data and the right side of the pixel array receives a second 4-bit data, and so on), and
the plurality of bit strings are generated by a combination of bits in the number of n, which is smaller than m, from among m bits constituting a bit string of the multi-bit data (Fig. 5-8, the plurality of bit strings are generated by a combination of bits in the number of n, which is smaller than m, from among m bits constituting a bit string of the multi-bit data, wherein the column decoder provides m bit string of the multi-bit data which is divided into at least two n-bit string data corresponding to the plurality of subframes; pg. 10-13, 20-22), and 
the n-bit data is a bit string in which n bits from among the m bits are combined such that a difference in light-emitting periods of the plurality of subframes is minimized (Figs. 5-8, n-bit data d0-d3 is a bit string in which n bits from among the m bits are combined such that a difference in light-emitting periods of the plurality of subframes is minimized; pg. 10-13, 20-22, wherein the PWM controller provides the plurality of PWM pulse signals based on the n-bit data string, each of the plurality of PWM pulse signals corresponds each of light-emitting period of the plurality of subframes),
wherein the luminous element array and the pixel circuit array are separately formed and then coupled with each other (Fig. 3 shows one of “a luminous element array 24” and “the pixel circuit array 21-23” are formed; Figs. 6-7 shows another of the luminous element array 25 and “the pixel circuit array 21, 22A, 23” are formed, such that the luminous element array and the pixel circuit array are separately formed and then coupled with each other).
Matsueda does not expressly disclose the second pixel circuit includes a first transistor outputting a driving current. However, Huang teaches a pixel circuit comprises a first pixel circuit; a second pixel circuit (Fig. 11, a pixel circuit comprises “a first pixel circuit M1-M2, M7” and “a second pixel circuit M5, M9”), wherein the second pixel circuit includes a first transistor outputting a driving current; and a second transistor transmitting or block the driving current to an luminance element according to a PWM signal (Fig. 11, the second pixel circuit includes “a first transistor M5” outputting a driving current; and “a second transistor M9” transmitting or block the driving current to “an luminance element LED” according to “a PWM signal Vpwm”; ¶0055-0057). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Matsueda to implement a first transistor into the second pixel circuit, such that the first transistor of the second pixel circuit is outputting a driving current as taught by Huang. The motivation would have been in order to control the current flowing through the light emitting module (Huang: ¶0010).
Matsueda and Huang do not expressly disclose a frame period includes a plurality of subframes. However, Nam teaches a display device comprises a plurality of pixel circuit array and a plurality of luminous element array, and a frame includes a plurality of subframes (Figs. 1-3, a display device comprises “a pixel array 40” and “a luminous element array OLED”, and a frame includes a plurality of subframes; ¶0007, 0040, 00460050). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Matsueda and Huang to have a frame period includes a plurality of subframes as taught by Nam. The motivation would have been in order to exhibit high 3D image quality without crosstalk phenomenon by fully separating a left eye image and a right eye image from each other, while being driven at a low driving speed and maintaining luminance (Nam: ¶0013).
As to claim 5: Matsueda discloses the memory receives bit values of the multi-bit data from a driving unit outside the pixel during the data-writing period of the frame, the PWM controller generates the PWM signal during the light-emitting period subsequent to the data-writing period, and the second pixel circuit adjusts a light emission time and a non-emission time of the luminous element during the light-emitting period (Fig. 5-8, the memory receives bit values of the multi-bit data from “a driving unit 43” outside the pixel during the data-writing period of the frame, the PWM controller generates the PWM signal during the light-emitting period subsequent to the data-writing period, and the second pixel circuit adjusts a light emission time and a non-emission time of the luminous element during the light-emitting period; pg. 10-13, 20-22).  
As to claim 6: Claim 6 is a dependent claim of claim 1. The prior arts Matsueda and Nam further disclose claim limitation of during the light-emitting period of each subframe, the PWM controller generates the PWM signal based on n bit values of the corresponding bit string stored in the memory and n clock signals (Matsueda: Figs. 6-8, during the light-emitting period of each subframe, the PWM controller generates the PWM signal based on n bit values of the corresponding bit string stored in the memory and n clock signals; pg. 10-22, wherein each of the plurality of light-emitting period corresponding each of the plurality of subframes; Nam: Figs. 1-3, the display device comprises the frame period is divided into at least two subframe periods; ¶0007, 0046, 0050), the number of the bit strings of the n-bit data is equal to the number of the subframes and the light-emitting period of each subframe is a sum of times respectively allocated to bits of the corresponding bit string (Matsueda: Figs. 5-8, the number of the bit strings d0-d3 of the n-bit data is equal to the number of the subframes, the light-emitting period of each subframe is a sum of times respectively allocated to bits of the corresponding bit string; pg. 10-22; Nam: Figs. 1-3, the light-emitting period of each subframe is a sum of respectively allocated to bits of the corresponding bit string; ¶0046). In addition, the same motivation is used as the rejection of claim 6.
As to claim 7:Appln. No.: 17/051,345 Matsueda discloses n is (m/2)+1 or (m/2)-1, and two bit strings from among the bit strings of the n-bit data include, as a common bit, at least one bit of the bit string of the m-bit data, and a time allocated to the common bit is half a time allocated to the at least one bit in the bit string of the m-bit data (Figs. 5, 8 show n is (m/2)+1 or (m/2)-1, and two bit strings from among the bit strings of the n-bit data include, as “a common bit 7”, at least one bit of the bit string of the m-bit data, and a time allocated to the common bit is half a time allocated to the at least one bit in the bit string of the m-bit data, wherein m is 15-bit data, n-bit is between 0-bit data and 15-bit data, which is either m/2+1 or m/2-1; and 7 is a common bit is half a time allocated to the at least one bit in the bit string of the 15-bit data).  
As to claim 8: Matsueda discloses n is m/2, the bit strings of the n-bit data do not include bits at the same positions among the m bits, and sums of time allocated to each bit of the respective bit strings of the n-bit data are approximate to one another (Figs. 5, 8 show n is m/2, the bit strings of the n-bit data do not include bits at the same positions among the m bits, and sums of time allocated to each bit of the respective bit strings of the n-bit data are approximate to one another; pg. 10-13, 20-22). 
As to claim 9: Claim 9 is another version claim of claim 1. The combination of the prior arts Matsueda, Huang, and Nam disclose a display device (Matsueda: Fig. 6, “a display device 1A”; Abstract, pg. 20; Nam: Fig. 1, a display device; Abstract) comprising: 
a pixel unit in which a plurality of pixels are arranged to form a pixel array comprising a luminous element array and a pixel circuit array (Matsueda: Figs. 6-7, a pixel unit in which a plurality of pixels are arranged to form a pixel array comprising “a luminous element array 25” and “a pixel circuit array 21, 22A, 23”; Nam: Figs. 1-2, “a pixel unit 10” in which “a plurality of pixels 40” are arranged to form “a luminous element array OLED” and “a pixel circuit M1-M3 and a capacitor Cst”; ¶0040, 0055); and 
a driving unit arranged around the pixel unit (Matsueda: Fig. 6, a driving unit arranged around the pixel unit; pg. 20; Nam: Fig. 1, “a driving unit 20-30, 50-60” arranged around the pixel unit),
wherein the driving unit comprises: 
a data driving unit providing bit values of multi-bit data corresponding to image data of a single frame, to the plurality of pixels (Matsueda: Fig. 6, “a data driving unit 41-43 providing bit values d0-d3 of multi-bit data corresponding to image data of a single frame, to the plurality of pixels; Abstract, pg. 13-22; Nam: Figs. 1-3, “a data driving unit 30” providing bit values of multi-bit data corresponding to image data of a single frame, to the plurality of pixels; ¶0040-0046); and 
a clock generator supplying a clock signal to the plurality of pixels (Matsueda: Fig. 6, “a clock generator 62” supplying a clock signal to the plurality of pixels; pg. 13-22; Nam: Fig. 1, “a clock generator 50” supplying a clock signal to the plurality of pixels), and 
wherein each pixel circuit of the plurality of pixel array is connected to a corresponding luminous element of the luminous element array (Matsueda: Figs. 6-7, each pixel circuit 21, 22A, 23 of the plurality of pixel array is connected to “a corresponding luminous element 25” of the luminous element array; Nam: Fig. 2, each pixel circuit M1-M3, Cst of the plurality of pixel array 40 is connected to “a corresponding luminous element OLED” of the luminous element array; ¶0040-0046) 
a first pixel circuit comprising a memory storing bit values of multi-bit data applied from the data driving unit and a pulse width modulation (PWM) controller configured to generate a PWM signal based on the bit values and on a clock signal that is output in accordance with each bit of the multi-bit data applied from the clock generator (Matsueda: Figs. 6-7, a first pixel circuit comprising “a memory 21” storing bit values of multi-bit data applied from the data driving unit 41-43 and “a pulse width modulation (PWM) controller 23” configured to generate a PWM signal based on the bit values and on “a clock signal PWMCLK” that is output in accordance with each bit of the multi-bit data applied from the clock generator; pg. 20-22); and 
a second pixel circuit configured to adjust a light-emission time and a non-light-emission time of the luminous element during a single frame in response to the PWM signal (Matsueda: Figs. 6-7, a second pixel circuit configured to adjust a light-emission time and a non-light-emission time of the luminous element during a single frame in response to the PWM signal; pg. 20-22; Huang: Fig. 11, a second pixel circuit including M5, M9 transistors configured to adjust a light-emission time and a non-light-emission time of the luminous element during a single frame in response to “a PWM signal Vpwm”), 
wherein the second pixel circuit comprises: 
a first transistor outputting a driving current (Huang: Fig. 11, “a first transistor M5” outputting a driving current); 
 4a second transistor transmitting or blocking the driving current to the luminous element according to the PWM signal (Matsueda: Fig. 7, the second pixel circuit comprises: “ 4a second transistor 22A” transmitting or blocking the driving current to the luminous element according to the PWM signal; pg. 20-22; Huang: Fig. 11, “a second transistor M9” transmitting or blocking the driving current to the luminous element according to the PWM signal), and 
wherein the frame includes a plurality of subframes, each of the plurality of subframes includes a data-writing period and a light-emitting period (Matsueda: Figs. 5-6, the frame includes a plurality of subframes, each of the plurality of subframes includes a data-writing period and a light-emitting period; pg. 1, 10-13, 20-22, wherein a column decoder, a column selection switch, an input control circuit represents a data-writing period to send n-bit data string d0-d3 to the memory 21 of the first pixel circuit, the PWM controller provides a plurality of PWM pulse signals to turn and off the light-emitting element, wherein each of the plurality of PWM pulse period represents a light-emitting period of one subframe; Nam: Figs. 1-3, a frame period includes a plurality subframes; ¶0007, 0040, 0046-0050),
wherein during the data-writing period of each subframe, the memory receives, from a driving unit outside the pixel, and stores a corresponding bit string from among a plurality of bit strings of n-bit data (Matsueda: Fig. 6, during the data-writing period of each subframe, the memory receives, from a driving unit outside the pixel, and stores a corresponding bit string from among a plurality of bit strings of n-bit data; pg. 10-13, 20-22; Nam: Figs. 1-3, during the data-writing period of each subframe, from “a driving unit 30” outside the pixel provides a corresponding bit string from among a plurality of bit strings of n-bit data d1-dm; ¶0046-0050), and
wherein the plurality of bit strings are generated by a combination of bits in the number of n, which is smaller than m, from among m bits constituting a bit string of the multi-bit data (Matsueda: Fig. 5-8, the plurality of bit strings are generated by a combination of bits in the number of n, which is smaller than m, from among m bits constituting a bit string of the multi-bit data, wherein the column decoder provides m bit string of the multi-bit data which is divided into at least two n-bit string data; pg. 10-13, 20-22, wherein d0-d3 represent the data string in the number of n, and the among of data driver provides among a bit string of the number of m),
wherein n-bit data is a bit string in which n bits from among the m bits are combined such that a difference in light-emitting periods of the plurality of subframes is minimized (Matsueda: Figs. 5-8, n-bit data is a bit string in which n bits from among the m bits are combined such that a difference in light-emitting periods of the plurality of subframes is minimized; pg. 10-13, 20-22, wherein the PWM controller provides the plurality of PWM pulse signals based on the n-bit data string, each of the plurality of PWM pulse signals corresponds each of light-emitting period of the plurality of subframes; Nam: Figs. 1-3, the plurality of subframes), and
wherein the luminous element array and the pixel circuit array are separately formed and then coupled with each other (Matsueda: Fig. 3 shows one of “a luminous element array 24” and “the pixel circuit array 21-23” are formed; Figs. 6-7 shows another of the luminous element array 25 and “the pixel circuit array 21, 22A, 23” are formed, such that the luminous element array and the pixel circuit array are separately formed and then coupled with each other). In addition, the same motivation is used as the rejection of claim 9.  
As to claim 10: Matsueda discloses the memory receives bit values of the multi-bit data from a data driving unit during the data-writing period of the frame, the PWM controller generates the PWM signal during the light-emitting period subsequent to the data-writing period, and the second pixel circuit adjusts light emission and non-emission times of the luminous element during the light-emitting period (Fig. 5-8, the memory receives bit values of the multi-bit data from “a driving unit 43” during the data-writing period of the frame, the PWM controller generates the PWM signal during the light-emitting period subsequent to the data-writing period, and the second pixel circuit adjusts a light emission time and a non-emission time of the luminous element during the light-emitting period; pg. 10-13, 20-22).  
As to claim 11: Claim 6 is a dependent claim of claim 9. The prior arts Matsueda and Yoshida further disclose claim limitation of the PWM controller generates the PWM signal based on n bit values of a corresponding bit string stored in the memory and n clock signals, during the light-emitting period of each subframe (Figs. 6-8, the PWM controller generates the PWM signal based on n bit values of the corresponding bit string stored in the memory and n clock signals, during the light-emitting period of each subframe; pg. 10-22, wherein each of the plurality of light-emitting period corresponding each of the plurality of subframes; Yoshida: Fig. 1, the display device comprises the frame period is divided into at least two subframe periods; claim 1), the number of the bit strings of the n-bit data is equal to the number of the subframes and the light-emitting period of each subframe is a sum of times respectively allocated to bits of the corresponding bit string (Figs. 5-8, the number of the bit strings d0-d3 of the n-bit data is equal to the number of the subframes, the light-emitting period of each subframe is a sum of times respectively allocated to bits of the corresponding bit string; pg. 10-22; Yoshida: Fig. 1, claim 1). In addition, the same motivation is used as the rejection of claim 11.  
As to claim 12:Appln. No.: 17/051,345 Matsueda discloses n is (m/2)+1 or (m/2)-1, and two bit strings from among the bit strings of the n-bit data include, as a common bit, at least one bit of the bit string of the m-bit data, and a time allocated to the common bit is half a time allocated to the at least one bit in the bit string of the m-bit data (Figs. 5, 8 show n is (m/2)+1 or (m/2)-1, and two bit strings from among the bit strings of the n-bit data include, as “a common bit 7”, at least one bit of the bit string of the m-bit data, and a time allocated to the common bit is half a time allocated to the at least one bit in the bit string of the m-bit data, wherein m is 15-bit data, n-bit is between 0-bit data and 15-bit data, which is either m/2+1 or m/2-1; and 7 is a common bit is half a time allocated to the at least one bit in the bit string of the 15-bit data).  
As to claim 13: Matsueda discloses n is m/2, the bit strings of the n-bit data do not include bits at the same positions among the m bits, and sums of time allocated to each bit of the respective bit strings of the n-bit data are approximate to one another (Figs. 5, 8 show n is m/2, the bit strings of the n-bit data do not include bits at the same positions among the m bits, and sums of time allocated to each bit of the respective bit strings of the n-bit data are approximate to one another; pg. 10-13, 20-22).  

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over MATSUEDA (WO 0173738 A1) in view of HUANG (CN 111243505 A) and Nam et al (US 2012/0105605 A1), hereinafter Matsuedas as applied to claim 1, and further in view of SAKARIYA et al (US 2018/0182279 A1).
As to claim 3: Matsuedas does not expressly disclose the second pixel circuit further includes a level shift that converts a voltage level of the PWM signal between the second transistor and the PWM controller. However, Sakariya teaches a display device comprises a pixel circuit, wherein the pixel circuit comprises a first transistor, a second transistor, a level shifter that converts a voltage level of a PWM signal between the second transistor and a PWM signal generator (Figs. 4, 30, “a display device 400” comprises “a pixel circuit 3000” comprises a first transistor, a second transistor, a level shifter that converts a voltage level of a PWM signal between the second transistor and “a PWM signal controller 406”, ¶0065, 0099, wherein counter, compare, and register form a level shift register (see Fig. 30 below)). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Matsuedas to implement a level shift register between the second transistor and the PWM signal controller, such that the second pixel circuit further includes a level shift that converts a voltage level of the PWM signal between the second transistor and the PWM controller as taught by Sakariya. The motivation would have been in order to control per pixel sets the coarse grey level, and current level per pixel is set fine gray levels (Sakariya: ¶0098).

Response to Arguments
Applicant’s arguments filed on September 2, 2022 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on Monday - Friday: 8:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571272963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIN LI/
Primary Examiner, Art Unit 2693